Citation Nr: 0118885	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 1, 
2000, for a grant of Dependency and Indemnity Compensation 
(DIC) benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1976 to March 
1989.  The appellant is the veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO. 

2.  The veteran died on June [redacted], 1992. 

3.  An Application for Burial Benefits (VA Form 21-530) was 
received in June 1992; the appellant did not indicate on this 
form that she was claiming that the veteran's death was due 
to service and an application for DIC and related benefits 
(VA Form 21-534) was mailed to the appellant in July 1992.  

3.  A claim for DIC from the appellant is not of record until 
the receipt of a VA Form 21-534 in January 2000. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than February 1, 2000, for the grant of DIC benefits are not 
met.  38 U.S.C.A. §§ 5110(a), 5111(a) (West 1991); 38 C.F.R. 
§§ 3.31, 3.400(c)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, DIC, 
or pension, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The effective date for service-connected death after 
separation from service is the first day of the month in 
which the veteran's death occurred if the claim is received 
within 1 year after the date of death; otherwise, it is the 
date of receipt of the claim.  38 C.F.R. § 3.400(c)(2).

Regardless of VA regulations concerning effective dates of 
awards, payment of  monetary benefits based on original, 
reopened, or increased awards of DIC may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. 
§ 5111(a); 38 C.F.R. § 3.31.  

The veteran died in June [redacted], 1992, essentially due to 
complications of Human Immuno Deficiency Virus (HIV), a 
disability for which service connection was in effect at the 
time of his death.  In that month, an Application for Burial 
Benefits (VA Form 21-530) was received from the appellant, 
and this claim was ultimately granted.  See July 1992 rating 
decision.  The appellant specifically indicated on this VA 
Form 21-530 that she was not contending that the veteran's 
death was due to service.  Absent such a contention, an 
application for burial benefits cannot be considered as an 
application for DIC benefits.  See Mitscher v. West, 13 Vet. 
App. 123, 128 (1999); Shields v. Brown, 8 Vet. App. 346 
(1995).  Moreover, contrary to the assertions of the 
appellant 's representative in the June 2001 informal hearing 
presentation, evidence of record documents that an 
application for DIC and related benefits (VA Form 21-534) was 
mailed to the appellant in July 1992.  Thus, the RO was in 
compliance with the provisions of 38 C.F.R. § 3.150(b). 

The record thereafter is devoid of correspondence from the 
appellant until January 2000, at which time a claim for DIC 
from the appellant contained on a VA Form 21-534 was 
received.  Following receipt of this claim, the appellant was 
awarded DIC benefits effective from February 1, 2000.  See 
correspondence dated April 3, 2000.  This action was in 
accord with the legal criteria cited above, as no earlier 
effective date may be assigned given the absence of a claim 
for DIC within one year of the veteran's death or until 
January 2000.  38 U.S.C.A. §§ 5110(a), 5111(a); 38 C.F.R. 
§§ 3.31, 3.400(c)(2). 

The Board has considered the concerns raised by the appellant 
in her statements of April 2000 and January 2001 concerning 
her belief that VA officials had left her with the impression 
orally and in written communication that she did not have to 
file a claim for DIC to receive such benefits, as well as 
those with regard to "misinformation" from officials with 
VA and the Social Security Administration (SSA).  While the 
Board regrets any confusion the appellant may have had with 
regard to her right to receive DIC benefits following the 
veteran's death, the legal criteria cited above are 
controlling.  In short, a review of the legal criteria 
pertaining to VA benefits reveals no provision under which 
entitlement to an earlier effective date could be granted, to 
include on the basis of a lack of knowledge or confusion on 
the part of the appellant as to the procedures necessary to 
obtain DIC benefits.  Johnson v. Brown, 9 Vet. App. 369, 377 
(1996) (holding that "erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits"); Bone v. Brown, 9 Vet. App. 446, 448-49 (1996); 
Owings v. Brown, 8 Vet. App. 17, 23 (1995); McTighe v. Brown, 
7 Vet. App. 29, 30 (1994); see also Walker v. Brown, 8 Vet. 
App. 356, 359 (1995).

Addressing the additional concerns of the appellant's 
representative raised in the informal hearing presentation, 
the evidence of record documents efforts by the VA to contact 
the SSA to determine whether the appellant may have filed a 
claim with this organization following the death of the 
veteran which could serve as a basis for assigning an earlier 
effective date pursuant to 38 C.F.R. § 3.153.  See Report of 
Contact dated December 21, 2000.  Unfortunately, no such 
claim was filed with SSA by the appellant.  Id.  As such, a 
remand for the RO to contact the SSA, as requested, would not 
be justified. 

With regard to the asserted failure to notify the appellant 
of the July 1992 rating decision granting service connection 
for the cause of the veteran's death, the appellant was 
notified by letter dated July 23, 1992, following this 
decision that she was entitled a burial allowance based on 
service-connected death.  Again, contemporaneous evidence at 
this time from the appellant included the indication by her 
that she was not contending that the veteran's death was the 
result of service.  See June 1992 VA Form 21-530.  
Nonetheless, the evidence indicates the RO did send the 
appellant the appropriate form for filing a claim for DIC 
shortly thereafter in July 1992.  Thus, entitlement to an 
earlier effective date on the basis of the claimed lack of 
notice would not be justified.  

Finally, the Board has considered whether, pursuant to the 
newly promulgated Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), a remand is 
needed to apply these new provisions as requested by the 
appellant's representative.  However, given the development 
accomplished in this case, to include contacting the SSA as 
indicated above, the Board concludes that the additional 
delay in the adjudication of this issue which would result 
from a remand would not be justified.  The appellant has been 
provided with sufficient notice as to the evidence necessary 
to support her claim, and there is no indication that there 
is any other evidence to be obtained or development to be 
accomplished which would assist in the adjudication of her 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


ORDER

Entitlement to an effective date earlier than February 1, 
2000, for a grant of DIC benefits is denied. 



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

